 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIJAH LEE MILLER,                                 No. 2:21-CV-0650-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s request to know when he will appear in this Court for a

19   hearing. ECF No. 10. Plaintiff’s request does not actually affirmatively request relief. See id. To

20   the extent that the request may be construed as a motion for a trial date, the Court will deny it.

21                  Plaintiff filed his original complaint on April 12, 2021. See ECF No. 1. The Court

22   dismissed it with leave to amend and cure defects that the Court identified in the complaint. ECF

23   No. 12. Plaintiff filed a first amended complaint on June 23, 2021. ECF No. 14. The Court has not

24   yet screened the first amended complaint as required under 28 U.S.C. § 1915A. The complaint has

25   not been served on any defendant and no discovery has occurred. The Court notes also that Plaintiff

26   does not appear to include a jury demand in his complaint. He may demand a jury trial by following

27   the provisions of Federal Rule of Civil Procedure 38.

28   ///
                                                        1
 1                  Irrespective, however, of whether Plaintiff demands a jury trial, his present motion

 2   is premature. If appropriate, trial will be addressed after service of the complaint and after

 3   conclusion of discovery. Plaintiff’s motion for a trial date is DENIED.

 4                  IT IS SO ORDERED.

 5

 6   Dated: June 29, 2021
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
